Title: To Alexander Hamilton from Ezekiel Gilbert, 4 October 1797
From: Gilbert, Ezekiel
To: Hamilton, Alexander


Hudson [New York] October 4, 1797. “My friend Doctor Benton, holds a Note for 5000 Dols. against Peirpoint Edwards of New Haven—he desires me to enclose to you a copy of it, in order that you may, if any Occasion admits of his being found within the Jurisdiction of our Supreme Court, have him taken and prosecuted to recovery. Should you be disposed to accept this business, or to place it where it will receive due attention, so that Benton may secure & collect the payment, he will be happy to make a most generous reward.…”
